DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended; claims 5-8, 10-21, and 23-28 have been previously cancelled. Thus, claims 1-4, 9, and 22 are pending and considered in the present Office action.

In view of applicant’s amendment, the 103 rejections over Wei are withdrawn. However, a new ground of rejection is necessitated by amendment. Specifically, new art is necessary to teach the Gurley value now recited in claim 1. 

Response to Arguments
Applicant argues there are microstructural differences between the claimed invention and the membrane of Wei. Specifically, applicant points out that the claimed invention has regularly sized, regularly spaced, pores, in substantially aligned rows, as depicted in instant Fig. 1; in contrast, the pores of Wei vary substantially more in size and show greater irregularity in their alignment and placement. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., pore spacing, alignment and placement) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the claimed invention is different from the membrane of Wei with respect to the improvement in charge capacity. It appears applicant is making a case of unexpected results. However, applicant’s statements that the claimed invention possesses improved charge capacity are not supported by any evidence. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 716.01(c), II. The examiner cannot make a determination of whether the claimed invention possess improved charge capacity because applicant has not met any of the criteria set forth by MPEP 716.02 (a-g). It is noted applicant previously concluded the claimed invention results in improvements in battery charge capacity, see e.g., Remarks from 20 May 2020. Applicant’s arguments are not persuasive for the same reasons noted on pages 3-4 of the Office action dated 04 November 2020. 

Claim Interpretation
Charge capacity is defined as the coulometric capacity, the total Amp-hours available when the battery is discharged at a certain discharge current (specified as a C-rate) from 100 percent state-of-charge to the cut-off voltage. Capacity is calculated by multiplying the discharge current (in Amps) by the discharge time (in hours), see e.g., MIT 2008 NPL, of record. The discharge capacity is a property of the battery, thus, is interpreted as such.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 9, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The numerical value “28” needs units. Claims 2-4, 9 and 22 depend from rejected claim 1, thus also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 9, and 22 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (US 2011/022348), hereinafter Zhang.
Regarding Claim 1, Zhang teaches a single ply membrane (e.g., PP monolayer, Sample A, Fig. 28, Table II, para. [0251]) comprising: a dry-stretched, microporous polymer film with substantially round shaped pores (paras. [0106], [0237], [0272]-[0278], [0315]-[0320], see e.g., Fig. 28) and an average pore size in a range of 0.09 micron to 0.99 micron (i.e., pore size ranges from 0.3 µm to 0.70 µm for Sample A, but average pore size ranges between, e.g., 0.03 µm – 0.30 µm, see e.g., para. [0113], [0246], and Fig. 28), a ratio of machine direction tensile strength to transverse direction tensile strength in a range of 1.4 to 1.6 (i.e., about 1.53 for Sample A, but ranges from e.g., 0.5 to 4.0, see e.g., para. [0106]), a porosity in a range of 60 % to 80 % (i.e., 73 % for Sample A, but may range between 60 % to 90 %, see e.g., para. [0113], [0245]), a thickness in the range of 10 to 25 microns (i.e., Sample A has a thickness of 18 µm, but ranges between 10 µm – 50 µm), a transverse direction (TD) tensile strength in a range of 500 kg/cm2 - 700 kg/cm2 (Sample A is 493 kg/cm2 which is close to 500 kg/cm2, and may be at least 300 kg/cm2 (para. [0321]), or 350 kg/cm2 to 800 kg/cm2, see e.g., Table III, which overlaps with the claimed range), a machine direction (MD) tensile strength in a range of 700 kg/cm2 - 1000 kg/cm2 (Sample A is 754 kg/cm2, but may be between 500 kg/cm2 to 1500 kg/cm2, see e.g., Table III), a JIS Gurley from 28 seconds to 65 seconds (Sample A is 32 sec/100 cc but is in a range of less than 100 sec/100 cc, see e.g., para. [0248]), and wherein when the membrane is utilized in a rechargeable battery, see e.g., para. [0243], [0256], [0263].

Regarding the claimed charge capacity, as indicated in the Claim Interpretation section, the charge capacity recitation is considered a property of the membrane when used in a battery. 
MPEP 2112.01, I., WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The 
MPEP 2112.01, II., IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the claimed limitation of “charge capacity of 
Regarding Claims 1 and 2, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “dry stretched” in claim 1, “biaxial stretching including….” in claim 2. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Nonetheless, Zhang discloses the film being made by a method of dry stretching including at least one of: biaxial stretching including a machine direction stretch and a transverse direction stretch with a simultaneous controlled machine direction relax, simultaneous or sequential machine direction stretch and transverse direction stretch, and machine direction stretch followed by transverse direction stretch with simultaneous machine direction relax, see e.g., para. [0121]. 
Regarding Claim 3, Zhang discloses the membrane comprises a polymer of the microporous polymer film being at least one of a semi- crystalline polymer and a semi-crystalline polymer having a crystallinity in the range of 20%-80%, see e.g., para. [0116].28  
Regarding Claim 4, Zhang discloses the membrane comprise a polymer of the microporous polymer film being selected from the group consisting of polyolefins, fluorocarbons, polyamides, polyesters, polyacetals (or polyoxymethylenes), polysulfides, polyvinyl alcohols, co-polymers thereof, and combinations thereof, see e.g., para. [0116].28 
Regarding Claim 9, Zhang discloses the membrane is a battery separator, see e.g., claim 25, para. [0243]. 
Regarding Claim 22, Zhang discloses a device being a battery, cell, or system (i.e., electrochemical storage device, batteries, cells, fuel cell, etc.) having the claimed membrane, see e.g., paras. [0106], [0256], [0263].

Claim(s) 1-4, 9, and 22 are rejected under 35 U.S.C. 103 as obvious over Wei et al. (US 2007/0196638, of record) in view of Abe et al. (US 2012/0094184), hereinafter Wei and Abe.
Regarding Claim 1, Wei discloses a single ply (para. [0024]) membrane comprising: a microporous polymer film made by a dry-stretch process (para. [0025]) and having substantially round shaped pores (para. [0018]) and an average pore size of said microporous polymer film being in a range of 0.09 microns to 0.99 microns (i.e., 0.3 microns to 0.3 microns, see e.g., para. [0020]); the membrane may have a ratio of machine direction (MD) tensile strength to transverse direction (TD) tensile strength (MD/TD) in the range of 1.4 to 1.6 (i.e., 0.5 to 5.0, see e.g., para. [0019]), and have a porosity in the range of 60 % to 80% (i.e., 20% to 80%, see e.g., para. [0020]), see also abstract, and examples. Wei teaches a TD tensile strength of 500 kg/cm2 to 700 kg/cm2, 2 (>250 kg/cm2), see e.g., para. [0020]. The MD tensile strength can be back calculated from the ratio of MD/TD (0.5 to 5.0) and TD (>250 kg/cm2) disclosed by Wei. 
            
                
                    
                        M
                        D
                    
                    
                        T
                        D
                    
                
                =
                0.5
                 
                t
                o
                 
                5.0
            
        
            
                M
                D
                =
                0.5
                *
                 
                T
                D
                =
                0.5
                *
                
                    
                        >
                        250
                         
                        
                            
                                k
                                g
                            
                            
                                
                                    
                                        c
                                        m
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                =
                 
                >
                125
                
                    
                        k
                        g
                    
                    
                        
                            
                                c
                                m
                            
                            
                                2
                            
                        
                    
                
            
        
            
                M
                D
                =
                5.0
                *
                 
                T
                D
                =
                5.0
                *
                
                    
                        >
                        250
                         
                        
                            
                                k
                                g
                            
                            
                                
                                    
                                        c
                                        m
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                =
                 
                >
                1250
                 
                
                    
                        k
                        g
                    
                    
                        
                            
                                c
                                m
                            
                            
                                2
                            
                        
                    
                
            
        

As demonstrated in the calculation above, Wei discloses the MD tensile strength is in a range of 700 kg/cm2 to 1000 kg/cm2, i.e., between > 125 kg/cm2 to >1250 kg/cm2. See also claims 14, and 17-21. Further, the examples of Wei range in thickness between 10-25 microns (i.e., 14.1 microns, 19.4 microns, 16.3 microns, 17.2 microns, etc., is reported for Examples 1-4, respectively, see e.g., Table).
Wei does not teach the Gurley value. However, Abe teaches it is desirable for a separator to have air permeability, represented by a Gurley value, between 10 sec/100mL to 300 sec/100mL (JIS method) to prevent the ion permeability and strength of the separator from declining, see e.g., para. [0104]. The Gurley value in the prior art (10 sec/100 cc to 300 sec/100 cc) overlaps with the claimed value (28 sec to 65 sec). It would be obvious to one having ordinary skill in the art to utilize the claimed Gurley value so that the ion permeability and strength of the separator of Wei does not decline.  
Each of the claimed characteristics (i.e., average pore size, MD/TD ratio, porosity, thickness, TD, MD and Gurley value) overlaps with the values taught by Wei or Wei in view of Abe. In the case where the claimed ranges "overlap or lie inside ranges 
As indicated in the Claim Interpretation section, the charge capacity recitation is considered a property of the membrane when used in a battery. 
MPEP 2112.01, I., WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed limitation “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The claimed and prior art products (i.e., membrane) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Thus, the claimed properties or functions of the membrane (i.e., charge 
MPEP 2112.01, II., IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the claimed limitation of “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The prior art teaches the identical chemical structure as described in the rejection. Thus, the property applicant discloses and/or claims (i.e., charge capacity of at least 108.64 mAh/g) is necessarily present. 
Regarding Claims 1 and 2, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “dry stretched” in claim 1, “biaxial stretching including….” in claim 2. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Nonetheless, Wei discloses the film being made by a method of dry stretching including at least one of: biaxial stretching including a machine direction stretch and a transverse direction stretch with a simultaneous controlled machine direction relax, simultaneous or sequential machine direction stretch and transverse direction stretch, and machine direction stretch followed by transverse direction stretch with simultaneous machine direction relax, see e.g., para. [0026]. 
Regarding Claim 3, Wei discloses the membrane comprises a polymer of the microporous polymer film being at least one of a semi- crystalline polymer and a semi-crystalline polymer having a crystallinity in the range of 20%-80%, see e.g., para. [0021].28  
Regarding Claim 4, Wei discloses the membrane comprise a polymer of the microporous polymer film being selected from the group consisting of polyolefins, fluorocarbons, polyamides, polyesters, polyacetals (or polyoxymethylenes), 
Regarding Claim 9, Wei discloses the membrane is a battery separator, see e.g., claim 21. 
Regarding Claim 22, Wei discloses a device being a battery, cell, or system (i.e., battery) having the claimed membrane, see e.g., claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729